DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 (Fig. 5) in the reply filed on September 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that while Applicant has amended claims 1, 2, 6, 7, and 9, and added new claims 21-25, Applicant has not specifically indicated which claims encompass the elected species, as required by the Restriction Requirement (see pages 3-4 of the Restriction Requirement mailed on August 3, 2022). Applicant merely indicates that “it is believed that one or more of the pending claims is generic to multiple species, inclusive of Species 2, and are therefore presented for prosecution herein” (see page 7 of Applicant’s Remarks filed on September 14, 2022), Nevertheless, since Applicant’s reply appears to be bona fide, Applicant’s amendment and response filed on September 14, 2022 are being entered for examination.
Upon examination of the claims in light of the elected Species, it is noted that claims 21-25 do not appear to read upon the elected species. Claims 21-22 recite the limitation “wherein said first fabric is crescent-shaped.” This limitation appears to be drawn to non-elected Species 5, as seen in Figs. 8A-8B. Claims 23-25 recite the limitation “wherein said first fabric and said second fabric are defined from/portions of a single piece of fabric.” This limitation appears to be drawn to non-elected Species 3, as seen in Fig. 6.
Thus, claims 21-25 are withdrawn from prosecution at this time.
Claims 1-20 are presented for examination below. 
Claim Objections
Claims 3 and 20 are objected to because of the following informalities: “each of said series of discontinuous sleeves” should read “each sleeve of said series of discontinuous sleeves,” to enhance clarity.
Claims 19-20 are objected to because of the following informalities:  Claims 19-20 appear to be exact duplicates of claims 1 and 3, respectively, as currently amended. Applicant is encouraged to review claims 1, 3, 19, and 20, and make appropriate amendments to avoid duplicative claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 19 recite the limitation “a second fabric sized and configured in correspondence with said first fabric.” The limitation is indefinite, as it is unclear what is included or excluded by the term “sized and configured in correspondence with” (e.g., Does the second fabric have the same size and shape as the first fabric? Is it coextensive with the first fabric? Does it overlap the first fabric? Does it have the same fabric type?). As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as follows: “a second fabric sized and configured to overlap with said first fabric.”
Dependent claims are rejected at least for depending from rejected claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9, 10, 12-14, and 18-20, as best as can be understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,959,471 in view of Bielobocky (US PG Pub 2012/0210492).
Claims 1-7 of U.S. Patent No. 10,959,471 teach substantially all of the limitations of claims 1, 3-5, 9, 10, 12-14, and 18-20 of the pending claims, but fail to specify wherein the first and second fabric are sewn together along the respective first and second perimeters. Instead, claim 1 merely teaches wherein the first and second fabrics are joined together along the outer perimeter.
However, Bielobocky teaches a wearable accessory (100) comprising first and second fabrics and at least one malleable wire (101), wherein the first and second fabrics are sewn together along an outer perimeter of the accessory (see paragraphs 0037 and 0042), so as to enable two different patterns, designs, or colors to be used within the same accessory (see paragraph 0037). It is further noted that sewing is well-known in the art as an effective and secure method for joining two portions/pieces of fabric together.
Therefore, based on Bielobocky’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second fabrics of Claims 1-7 of U.S. Patent No. 10,959,471 to comprise two distinct pieces of fabric sewn together along the respective first and second perimeters; as doing so would enable two different patterns, designs, or colors to be used within the same accessory. Furthermore, sewing is well-known in the art as an effective and secure method for joining two portions/pieces of fabric together.
Additionally, regarding claim 10, Claims 1-7 of U.S. Patent No. 10,959,471 fail to specify wherein the first and second fabrics are rectangular shaped.
However, Bielobocky further teaches wherein the first and second fabrics may be rectangular (see Fig. 1 and paragraphs 0036 and 0042), so as to more easily facilitate construction of the accessory (see paragraph 0042).
Therefore, based on Bielobocky’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second fabrics of Claims 1-7 of U.S. Patent No. 10,959,471 to be rectangular shaped, as doing so would more easily facilitate construction of the accessory/turban.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, and 19, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeDonne (US Patent No. 6,263,512).
Regarding claim 1, LeDonne discloses a turban (5, see Figs. 1-3B) comprising:
a first fabric having a first perimeter (first half of 10 having an outer perimeter as seen in Fig. 1B);
a second fabric sized and configured in correspondence with said first fabric (second half of 10 having substantially the same size and shape as the first fabric, as seen in the folded configuration of Fig. 1B; see column 2, line 54 – column 3, line 38; note that LeDonne also teaches wherein two fabrics may be utilized for the first and second halves of external covering 10), said second fabric having a second perimeter (see Fig. 1B, first and second halves of 10 have substantially matching outer perimeters), said first fabric and said second fabric being sewn together along said first and second perimeters (see column 3, lines 6-15) to form an enclosed interior space (inside of folded 10, see Figs. 1A-1B and 2);
at least one sleeve (14) attached to said first fabric within said enclosed interior space (see Figs. 1A-1B and 2 and column 3, lines 39-55), said at least one sleeve having respective opposing open ends (see Fig. 1A; sleeve 14 is open at each distal end, from which elongate member 12 protrudes);
a malleable wire (wire of 12) threaded through said open ends of said at least one sleeve (see Figs. 1A, 1B, and 2; and column 2, line 54 – column 3, line 63), said wire having two ends bound together to form a continuous loop (see Fig. 3B and column 3, line 64 – column 4, line 6, ends of wire 12 are configured to be bound together in use to form a continuous loop in conjunction with fabric ends 10A and 10B of the outer shell 10).
Regarding the limitation “a turban,” LeDonne discloses a head covering that comprises an elongate piece of cloth configured to be wrapped around the head (see at least Fig. 5; column 1, lines 40-45; and column 3, lines 56-63), and is thus capable of being used as a turban. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Regarding claim 4, Le Donne further discloses wherein said wire (wire of 12) is covered (see column 2, line 54 – column 3, line 15; elongate member 12 includes at least one metal wire 16 that is covered with plastic sheathing 18).

Regarding claim 5, Le Donne further discloses wherein said wire (wire of 12) is plastic covered (see column 2, line 54 – column 3, line 15; elongate member 12 includes at least one metal wire 16 that is covered with plastic sheathing 18).

Regarding claim 6, Le Donne further discloses wherein said first fabric (first half of 10) is a different material from said second fabric (second half of 10; see column 3, lines 32-39).

Regarding claim 7, Le Donne further discloses wherein said first fabric (first half of 10) is a different pattern from said second fabric (second half of 10; see column 3, lines 32-39; LeDonne discloses wherein the first and second halves may include different types of fabric, such as a knit material and natural or synthetic animal fur, which define different patterns).

Regarding claim 8, LeDonne further discloses wherein said turban (5) includes a seam allowance related to said at least one sleeve (14; see Figs. 1-2 and column 3, lines 6-15; LeDonne discloses wherein the first and second halves of 10 are sewn to each other by stitching, thereby forming a seam allowance; the Examiner notes that said seam allowance would be “related” to sleeve 14 at least by being placed adjacent to said sleeve 14, and claim 8 does not require the seam allowance to be a seam allowance of the sleeve itself).

Regarding claim 19, LeDonne discloses a turban (5, see Figs. 1-3B) comprising:
a first fabric having a first perimeter (first half of 10 having an outer perimeter as seen in Fig. 1B);
a second fabric sized and configured in correspondence with said first fabric (second half of 10 having substantially the same size and shape as the first fabric, as seen in the folded configuration of Fig. 1B; see column 2, line 54 – column 3, line 38; note that LeDonne also teaches wherein two fabrics may be utilized for the first and second halves of external covering 10), said second fabric having a second perimeter (see Fig. 1B, first and second halves of 10 have substantially matching outer perimeters), said first fabric and said second fabric being sewn together along said first and second perimeters (see column 3, lines 6-15) to form an enclosed interior space (inside of folded 10, see Figs. 1A-1B and 2);
at least one sleeve (14) attached to said first fabric within said enclosed interior space (see Figs. 1A-1B and 2 and column 3, lines 39-55), said at least one sleeve having respective opposing open ends (see Fig. 1A; sleeve 14 is open at each distal end, from which elongate member 12 protrudes);
a malleable wire (wire of 12) threaded through said open ends of said at least one sleeve (see Figs. 1A, 1B, and 2; and column 2, line 54 – column 3, line 63), said wire having two ends bound together to form a continuous loop (see Fig. 3B and column 3, line 64 – column 4, line 6, ends of wire 12 are configured to be bound together in use to form a continuous loop in conjunction with fabric ends 10A and 10B of the outer shell 10).
Regarding the limitation “a turban,” LeDonne discloses a head covering that comprises an elongate piece of cloth configured to be wrapped around the head (see at least Fig. 5; column 1, lines 40-45; and column 3, lines 56-63), and is thus capable of being used as a turban. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeDonne, as applied to claims 1 and 19 above.
Regarding claim 2, LeDonne discloses the limitations of claim 1, as discussed above, and further discloses wherein said first fabric and said second fabric each have a height dimension and a length dimension (see at least Fig. 1B). LeDonne further appears to depict wherein said length dimension is between approximately 3-6 times greater than said height dimension (see Fig. 1B) but fails to explicitly disclose the dimensions of the first and second fabrics (first and second halves of 10).
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0052 of Applicant’s specification further states: “The rectangular fashion turbans of the present invention, for example those shown in Figures 3 and 4, are usually finished to dimensions of approximately 45" x 11" or approximately 60" x 11". Of course, longer, shorter, wider, or narrower, and any combination thereof, turbans may be provided.” As such, the precise ratio between the height and length dimensions does not appear to be a critical element of the claimed invention. 
	Therefore, absent a showing of criticality with respect to the exact ratio between the height and length dimensions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of heights and lengths such that said length dimension would be between approximately 3-6 times greater than said height dimension, in order to achieve an optimal configuration to provide a desired aesthetic design or to accommodate a desired wearer head size, since discovering the optimum or workable ranges of heights and lengths involves only routine skill in the art. See MPEP 2144.05. Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 3, LeDonne discloses the limitations of claim 1, as discussed above, but fails to further disclose in the present embodiment wherein said at least one sleeve is a series of discontinuous sleeves, and said wire extends through each of said series of discontinuous sleeves.
However, LeDonne teaches an alternate embodiment (25, see Figs. 6-7) wherein the pliable member (32) extends through each of a series of discontinuous sleeves (34; see column 4, lines 19-36 and Figs. 6-7), so as to facilitate stabilizing of the pliable member while still allowing movement of the member within the outer shell (30; see column 4, lines 28-36).
Therefore, based on LeDonne’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the singular sleeve of LeDonne’s first embodiment to comprise a series of discontinuous sleeves, said wire extending through each of said series of discontinuous sleeves, as doing so would facilitate stabilizing of the elongated member while still allowing movement of the member within the outer shell.

Regarding claim 20, LeDonne discloses the limitations of claim 19, as discussed above, but fails to further disclose in the present embodiment wherein said at least one sleeve is a series of discontinuous sleeves, and said wire extends through each of said series of discontinuous sleeves.
However, LeDonne teaches an alternate embodiment (25, see Figs. 6-7) wherein the pliable member (32) extends through each of a series of discontinuous sleeves (34; see column 4, lines 19-36 and Figs. 6-7), so as to facilitate stabilizing of the pliable member while still allowing movement of the member within the outer shell (30; see column 4, lines 28-36).
Therefore, based on LeDonne’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the singular sleeve of LeDonne’s first embodiment to comprise a series of discontinuous sleeves, said wire extending through each of said series of discontinuous sleeves, as doing so would facilitate stabilizing of the elongated member while still allowing movement of the member within the outer shell.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over LeDonne.
Regarding claim 10, LeDonne discloses a turban (5, see Figs. 1-3B) comprising:
a first fabric having a first perimeter (first half of 10 having an outer perimeter as seen in Fig. 1B);
a second fabric sized and configured in correspondence with said first fabric (second half of 10 having substantially the same size and shape as the first fabric, as seen in the folded configuration of Fig. 1B; see column 2, line 54 – column 3, line 38; note that LeDonne also teaches wherein two fabrics may be utilized for the first and second halves of external covering 10), said second fabric having a second perimeter (see Fig. 1B, first and second halves of 10 have substantially matching outer perimeters), said first fabric and said second fabric being sewn together along said first and second perimeters (see column 3, lines 6-15) to form an enclosed interior space (inside of folded 10, see Figs. 1A-1B and 2);
at least one sleeve (14) attached to said first fabric within said enclosed interior space (see Figs. 1A-1B and 2 and column 3, lines 39-55), said at least one sleeve having respective opposing open ends (see Fig. 1A; sleeve 14 is open at each distal end, from which elongate member 12 protrudes);
a malleable wire (wire of 12) threaded through said open ends of said at least one sleeve (see Figs. 1A, 1B, and 2; and column 2, line 54 – column 3, line 63), said wire having two ends bound together to form a continuous loop (see Fig. 3B and column 3, line 64 – column 4, line 6, ends of wire 12 are configured to be bound together in use to form a continuous loop in conjunction with fabric ends 10A and 10B of the outer shell 10).
Regarding the limitation “a turban,” LeDonne discloses a head covering that comprises an elongate piece of cloth configured to be wrapped around the head (see at least Fig. 5; column 1, lines 40-45; and column 3, lines 56-63), and is thus capable of being used as a turban. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
LeDonne substantially discloses the invention as claimed above, but fails to further disclose in the present embodiment wherein the first and second fabrics are rectangular-shaped. 
However, LeDonne discloses an alternate embodiment (25, see Figs. 6-7) wherein the first and second fabrics (first and second layers of 30) are rectangular-shaped (see Fig. 6 and column 3, line 57 – column 4, line 6).
Based on LeDonne’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second fabrics of LeDonne’s first embodiments to be rectangular-shaped, as LeDonne already discloses wherein such a shape is suitable for the disclosed accessory, and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).


Regarding claim 11, LeDonne discloses the limitations of claim 10, as discussed above, and further discloses wherein said first rectangular shaped fabric and said second rectangular shaped fabric each have a height dimension and a length dimension (see at least Fig. 1B). LeDonne further appears to depict wherein said length dimension is between approximately 3-6 times greater than said height dimension (see Fig. 1B) but fails to explicitly disclose the dimensions of the first and second fabrics (first and second halves of 10).
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0052 of Applicant’s specification further states: “The rectangular fashion turbans of the present invention, for example those shown in Figures 3 and 4, are usually finished to dimensions of approximately 45" x 11" or approximately 60" x 11". Of course, longer, shorter, wider, or narrower, and any combination thereof, turbans may be provided.” As such, the precise ratio between the height and length dimensions does not appear to be a critical element of the claimed invention. 
	Therefore, absent a showing of criticality with respect to the exact ratio between the height and length dimensions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of heights and lengths such that said length dimension would be between approximately 3-6 times greater than said height dimension, in order to achieve an optimal configuration to provide a desired aesthetic design or to accommodate a desired wearer head size, since discovering the optimum or workable ranges of heights and lengths involves only routine skill in the art. See MPEP 2144.05. Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 12, LeDonne discloses the limitations of claim 10, as discussed above, but fails to further disclose in the present embodiment wherein said at least one sleeve is a series of discontinuous sleeves, and said wire extends through each of said series of discontinuous sleeves.
However, LeDonne further teaches in the alternate embodiment (25, see Figs. 6-7) wherein the pliable member (32) extends through each of a series of discontinuous sleeves (34; see column 4, lines 19-36 and Figs. 6-7), so as to facilitate stabilizing of the pliable member while still allowing movement of the member within the outer shell (30; see column 4, lines 28-36).
Therefore, based on LeDonne’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the singular sleeve of LeDonne’s first embodiment to comprise a series of discontinuous sleeves, said wire extending through each of said series of discontinuous sleeves, as doing so would facilitate stabilizing of the elongated member while still allowing movement of the member within the outer shell.

Regarding claim 13, Le Donne further discloses wherein said wire (wire of 12) is covered (see column 2, line 54 – column 3, line 15; elongate member 12 includes at least one metal wire 16 that is covered with plastic sheathing 18).

Regarding claim 14, Le Donne further discloses wherein said wire (wire of 12) is plastic covered (see column 2, line 54 – column 3, line 15; elongate member 12 includes at least one metal wire 16 that is covered with plastic sheathing 18).

Regarding claim 15, Le Donne further discloses wherein said first rectangular shaped fabric (first half of 10) is a different material from said second rectangular shaped fabric (second half of 10; see column 3, lines 32-39).

Regarding claim 16, Le Donne further discloses wherein said first rectangular shaped fabric (first half of 10) is a different pattern from said second rectangular shaped fabric (second half of 10; see column 3, lines 32-39; LeDonne discloses wherein the first and second halves may include different types of fabric, such as a knit material and natural or synthetic animal fur, which define different patterns).

Regarding claim 17, LeDonne further discloses wherein said turban (5) includes a seam allowance related to said at least one sleeve (14; see Figs. 1-2 and column 3, lines 6-15; LeDonne discloses wherein the first and second halves of 10 are sewn to each other by stitching, thereby forming a seam allowance; the Examiner notes that said seam allowance would be “related” to sleeve 14 at least by being placed adjacent to said sleeve 14, and claim 8 does not require the seam allowance to be a seam allowance of the sleeve itself).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LeDonne, as applied to claims 1 and 10 above, in view of McGhee (US PG Pub 2006/0090245).
Regarding claim 9, LeDonne discloses the limitations of claim 1, as discussed above. LeDonne further discloses wherein the first and second fabrics (first and second halves of 10) may be formed from different fabrics from one another, for allowing different combinations of materials (see column 3, lines 32-38) but fails to further disclose wherein either or both of said first fabric itself and said second fabric itself is formed from more than one piece of fabric.
However, McGhee teaches a headworn accessory (10) comprising a first fabric (fabric sheet as described in paragraphs 0021-0023) and a second fabric (14), wherein the first fabric may be formed from a single piece of fabric or from a pair of fabric pieces joined to one another (see paragraph 0023). 
Therefore, based on McGhee’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified LeDonne’s first fabric itself to also be formed from more than one piece of fabric, as doing so would allow different combinations of materials to be used, for enhancing the functional or aesthetic performance of the accessory.

Regarding claim 18, LeDonne discloses the limitations of claim 10, as discussed above. LeDonne further discloses wherein the first and second rectangular-shaped fabrics (first and second halves of 10, as modified to have a rectangular shape) may be formed from different fabrics from one another, for allowing different combinations of materials (see column 3, lines 32-38) but fails to further disclose wherein either or both of said first fabric itself and said second fabric itself is formed from more than one piece of fabric.
However, McGhee teaches a headworn accessory (10) comprising a first fabric (fabric sheet as described in paragraphs 0021-0023) and a second fabric (14), wherein the first fabric may be formed from a single piece of fabric or from a pair of fabric pieces joined to one another (see paragraph 0023). 
Therefore, based on McGhee’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified LeDonne’s first fabric itself to also be formed from more than one piece of fabric, as doing so would allow different combinations of materials to be used, for enhancing the functional or aesthetic qualities of the accessory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Parker (US PG Pub 2005/0229943) teaches a head-worn accessory comprising a first fabric and a second fabric having the same size and same shape, and a malleable wire for shaping the accessory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732